Decision and determination of the board of estimate and apportionment of the city of New York reversed upon the law and the facts, with costs, and matter referred back to the board for further hearing. We are of opinion that the evidence presented was insufficient to sustain the finding of the board of estimate that a present necessity for a new crossing at Fifty-first street was shown, in view of the fact that there is now a bridge crossing over the railroad at Fifty-second street and that the resolution for a crossing bridge at Fiftieth street has been approved. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., dissents on the ground that it appearing that due notice of hearing was given and a hearing had, the finding of the board of estimate and apportionment that the improvement was necessary is conclusive on this court.